Citation Nr: 0031483	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from August 2, 1976 to September 
24, 1976 (54 days).

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1999 rating decision by 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence adequate to reopen a claim for 
service connection for schizophrenia had not been submitted.  
Since a claim for service connection for schizophrenia 
appears to have been advanced by the veteran, and he had been 
diagnosed with other psychiatric disorders (for example, 
depression), the Board believes it appropriate for the sake 
of uniformity of VA decisions to style the issue as 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.

FINDINGS OF FACT

1.  A March 1995 Board decision determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen his claim for service connection for a psychiatric 
disorder, which included claimed schizophrenia. 

2.  Evidence added to the record since the March 1995 Board 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder, to include schizophrenia.


CONCLUSION OF LAW

1.  The March 1995 decision of the Board, determining that 
the veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 
(2000).

2.  Evidence received since the March 1995 Board decision 
denying entitlement to service connection for a psychiatric 
disorder is new and material evidence, and the veteran's 
claim for service connection is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). The Board notes that 
the veteran's period of active duty is too short of duration 
to qualify for service connection for a psychiatric disorder 
under the presumptive provisions of 38 C.F.R. § 3.309.  See 
38 C.F.R. § 3.307(a)(1) (2000).  Therefore, new and material 
evidence must consist of competent medical evidence of a 
psychiatric disorder in service or a showing of continuity of 
symptoms after discharge. 
  
The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 138, 1383-84 
(Fed. Cir. 1996).

By a January 1979 rating decision, the RO initially denied 
service connection for schizophrenia, noting that the record 
showed no treatment for schizophrenia although the veteran 
had been diagnosed with a developmental or congenital 
abnormality for which compensation was not payable.  The 
veteran did not appeal the decision and it became final.  The 
veteran filed additional claims for service connection for a 
psychiatric disorder to include schizophrenia.  In October 
1985, June 1992 and November 1992 rating decisions, the RO 
held that new and material evidence had not been submitted 
with respect to the veteran's claim for entitlement to 
service connection for a neuropsychiatric, nervous or 
psychiatric disorder, respectively, and the previously denied 
claim was not reopened.  The veteran perfected an appeal to 
the November 1992 decision.  That decision was affirmed by a 
March 1995 BVA decision, which was affirmed by a United 
States Court of Veterans Appeals (renamed the United States 
Court of Appeals for Veterans Claims in March 1999 (Court)) 
decision issued in June 1995.

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100.  A final 
Board decision may be reopened only "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991). Where new and material evidence is 
presented, the VA Secretary shall reopen the claim and review 
the former disposition of the claim.  

In April 1996, the veteran again requested that his claim for 
service connection for a psychiatric disorder (to include 
schizophrenia) be reopened.  In a January 10, 1997 letter, 
the RO notified the veteran that his service connection claim 
for a psychiatric disorder had not been reopened, informed 
him of the need to submit new and material evidence in order 
to reopen his previously denied claim, and informed him that 
the new and material evidence would need to show that his 
disorder was incurred in or aggravated by service and has 
existed continuously from the date of discharge until the 
present.  

In a rating decision issued in March 1999, the subject of 
this appeal, the RO again held that new and material evidence 
had not been submitted in regard to the veteran's claim for 
service connection for schizophrenia, and the previously 
denied claim was not reopened.  The veteran perfected an 
appeal of this rating decision.  He testified at a personal 
RO hearing in March 1998. 

Following issuance of the rating decision in March 1999, the 
provisions of 38 U.S.C.A. § 5107 were substantially revised.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).   The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000) eliminates the "well-grounded 
claim" requirement, this revision is more favorable to the 
veteran than the former provisions of 38 U.S.C.A. § 5107 
(West 1991) and is, therefore, applicable in accordance with 
Karnas.    

The Board notes that the revised provisions also require VA 
to assist a claimant with the development of facts pertinent 
to his claim for benefits.  While the revision specifies that 
the claimant shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in substantiating the claim" may VA decide a claim 
for benefits without providing assistance.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  Second, if VA determines 
that the evidence is new and material, VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the BVA's March 1995 decision, the evidence of 
record included the veteran's service medical records, 
service aptitude board proceedings, VA in-patient hospital 
records for various periods (September 1977, July to August 
1985, and August to September 1991), VA outpatient treatment 
records (September to November 1992 and July to September 
1992), and various statements from the veteran and his 
representative.

The evidence associated with the claims file after the BVA's 
March 1995 decision includes: an April 1996 private 
psychological evaluation; VA outpatient treatment records for 
December 1992 to December 1997; VA in-patient hospital 
records for various periods (June to August 1994, August to 
September 1994, and November 1994); records from St. Francis 
House for January to April 1995; records from GAIN, Inc. for 
various periods (October to November 1995, July 1997, and 
December 1997); transcript of the February 1998 RO hearing 
testimony; excerpts from Fundamentals of Psychiatry; a May 
1999 private psychological evaluation by Arkansas 
Psychological Services; a November 1999 medical assessment of 
ability to do work-related activities (mental) by a private 
psychologist; and various statements from the veteran and his 
representative.  

The Board now finds that some of the evidence added to the 
record since the March 1995 Board decision is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder to include 
schizophrenia.  Of special significance is a May 1999 
psychological assessment and November 1999 medical assessment 
by the same private psychologist pertaining to the ability to 
do work-related activities (mental).  The May 1999 evaluation 
includes diagnoses of paranoid schizophrenia, rule out 
schizoaffective disorder and alcohol abuse.  The psychologist 
noted that the veteran's symptoms date to the time of his 
military enlistment, thus providing some evidence to the 
record tending to link his current psychiatric disorder to 
service.  The November 1999 assessment includes that "[t]his 
man has a long-standing history of inadequate functioning and 
serious psychiatric disturbance, consistent [with] paranoid 
schizophrenia . . . Per medical records, objective 
psychological testing, clinical impression."  Based on the 
new and material evidence submitted, the Board finds that the 
veteran's claim for service connection for a psychiatric 
disorder, to include schizophrenia, is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 
§ 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a psychiatric disorder, to include 
schizophrenia, has been submitted; the appeal to reopen is 
allowed to this extent, and is subject to further action as 
discussed below.


REMAND

Once a claim has been reopened, VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  In 
this regard, the Board observes that the veteran has not been 
afforded a medical examination in connection with his claim.  
Moreover, in view of the fact that the record shows 
conflicting diagnoses, the Board believes that additional 
development to clarify the nature of the veteran's 
psychiatric disorder(s) is necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for any 
psychiatric symptoms should be associated 
with the claims file.

2.  Following the above development, the 
veteran should be scheduled for a special 
VA psychiatric examination to ascertain 
the nature and etiology of any and all 
psychiatric disorder(s) which may be 
present.  This order and the claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and all indicated special 
tests and studies, including appropriate 
psychological testing, should be 
accomplished.  The examiner should 
clearly report all psychiatric 
disorder(s) found to be present, and 
offer an opinion as to whether it is at 
least as likely as not that such 
disorder(s) is/are related to service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for a psychiatric disability, 
to include schizophrenia, is warranted, 
including consideration of whether 
service connection is warranted for 
depression or any other psychiatric 
disorder(s) found on examination.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.


The purpose of this remand is to ensure due process of law 
and to assist the veteran in the development of his claim.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 5 -


